Citation Nr: 1017003	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-23 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD) beginning on 
September 29, 2005, exclusive of March 13, 2006, through 
April 30, 2006, when a temporary total disability rating was 
assigned, and to a disability rating in excess of 30 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from Janaury 1967 to 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A January 2006 rating decision 
granted the Veteran's claims of entitlement to service 
connection for PTSD and hearing loss of the right ear.  The 
RO assigned the Veteran's PTSD an initial 10 percent 
disability rating, and his hearing loss of the right ear an 
initial noncompensable disability rating, each effective 
September 29, 2005.

By a May 2006 rating decision, the RO assigned the Veteran a 
temporary total percent disability rating for PTSD for the 
period from March 13, 2006, through April 30, 2006.  

By a June 2006 decision of a Decision Review Officer (DRO), 
the initial disability rating assigned to the Veteran's PTSD 
was increased to 30 percent, effective September 29, 2005, 
exclusive of March 13, 2006, through April 30, 2006, when a 
temporary disability rating was assigned, and 30 percent 
thereafter.  As the 30-percent evaluation is less than the 
maximum available rating during any time period, the issue 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In July 2006, the Veteran perfected his appeal as to the 
issues of:  entitlement to an initial compensable disability 
rating for hearing loss of the right ear; a disability rating 
in excess of 30 percent for PTSD, beyond that considered by 
the temporary 100 percent disability rating; and effective 
dates earlier than September 29, 2005 for both PTSD and 
hearing loss of the right ear.

In May 2008, the Board denied the issues of entitlement to an 
initial compensable disability rating for hearing loss of the 
right ear and entitlement to effective dates earlier than 
September 29, 2005 for both PTSD and hearing loss of the 
right ear.  The Board remanded the issue of entitlement to an 
initial disability rating in excess of 30 percent for PTSD 
beginning on September 29, 2005, exclusive of March 13, 2006, 
through April 30, 2006, when a temporary total disability 
rating was assigned, and to a disability rating in excess of 
30 percent thereafter, for additional development.  The 
evidentiary record has been adequately developed in 
substantial compliance with all prior Board remand 
instructions and has been returned to the Board for further 
appellate review.


FINDING OF FACT

Since September 29, 2005, the date upon which service 
connection became effective, exclusive of March 13, 2006, 
through April 30, 2006, when a temporary total disability 
rating was assigned, the Veteran's PTSD has not been 
manifested by symptomatology to include:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

Since September 29, 2005, the date upon which service 
connection became effective, exclusive of March 13, 2006, 
through April 30, 2006, when a temporary total disability 
rating was assigned, the criteria for an initial disability 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321(b) (1), 4.2, 4.6, 4.7, 4.126, 
4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veteran's claim of entitlement to an initial disability 
rating in excess of 30 percent for PTSD beginning on 
September 29, 2005, exclusive of March 13, 2006, through 
April 30, 2006, when a temporary total disability rating was 
assigned, and to a disability rating in excess of 30 percent 
thereafter, arises from his disagreement with the initial 
evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Veteran was afforded VA 
psychiatric evaluations in January 2006 and December 2008.  
The Veteran has not indicated that he was seen regarding his 
PTSD by any provider or at any time other than the treatment 
reflected in the current records on file.  Therefore, all 
identified and authorized post-service treatment records 
available and relevant to the issue on appeal have been 
requested or obtained.  Based upon the above, the Board finds 
that VA has satisfied its duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Disability Rating

Ratings for service-connected disabilities are determined by 
comparing a veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under DC 9411, a 30 percent disability rating is warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2009).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126 (2009); VAOPGCPREC 10-95 
(Mar. 1995); 60 Fed. Reg. 43186 (1995).

A GAF score of 41-50 generally reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, of school functioning (e.g., no friends, unable 
to keep a job).  A score of 51-60 generally reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A score of 61-70 
generally reflects mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM- 
IV).

The record before the Board contains voluminous post-service 
treatment records, which will be addressed as pertinent.  
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence.)  Specifically, 
the Veteran's VA treatment records reflect his participation 
in group therapy for PTSD.  The records contain descriptions 
of the topics and symptoms discussed by all participating 
Veterans in the group; however, the Board will only consider 
evidence of symptoms specifically related to the Veteran in 
the present appeal.

In January 2006, the Veteran's PTSD was initially rated as 10 
percent disabling under DC 9411, effective September 29, 
2005.  In May 2006, the Veteran was assigned a temporary 
total percent disability rating for PTSD from March 13, 2006 
to April 30, 2006.  In June 2006, the disability rating 
assigned to the Veteran's PTSD was increased to 30 percent, 
effective September 29, 2005, exclusive of March 13, 2006, 
through April 30, 2006, when a temporary total disability 
rating was assigned, and 30 percent thereafter.  

The Veteran, in an April 2006 statement, reported that he 
experienced nightmares two or three times per week, and 
occasional panic.  The Veteran reported that he had an anger 
problem.  The Veteran reported that he had a problem with 
crowds, and that he sat in the back of his church so that he 
could get out if needed.  The Veteran reported that he 
experienced depression, and that he couldn't watch news about 
the war in Iraq.  The Veteran reported that he experienced 
changing moods.  The Veteran reported that he used to 
volunteer in church and coach kids, but that he couldn't do 
such anymore.  The Veteran reported that when he was 
depressed, he stayed in his room and away from everyone. 

VA treatment records dated in January 2005 indicate that the 
Veteran was using appropriate strategies to deal with the 
loss of a loved one.  VA treatment records dated in March 
2005 indicate that the Veteran reported recent irritability 
and was assigned a GAF score of 61.  VA treatment records 
dated in May 2005 indicate that the Veteran appeared more 
agitated and angry, but behaved within socially-acceptable 
limits.  The Veteran was assigned a GAF score of 55.  

VA treatment records dated in June 2005 in July 2005 indicate 
that the Veteran reported that his symptoms had been stable, 
and that social isolation was his primary problem.  The 
Veteran was assigned a GAF score of 60.  Additional treatment 
records dated in July 2005 indicate that the Veteran reported 
increased dysphoria and was assigned a GAF score of 58.  VA 
treatment records dated in August 2005 indicate that the 
Veteran reported recent irritability and was assigned a GAF 
score of 61.  VA treatment records dated in October 2005 
indicate that the Veteran reported that he sought Red Cross 
volunteer opportunities related to the recent hurricane that 
brought him away from the coastline and memories of a war 
zone.  The Veteran was assigned a GAF score of 58.

On VA psychiatric evaluation in January 2006, the Veteran 
complained of decreased motivation, irritability, a marked 
startle response, and intrusive sleep disturbances with 
nightmares, heart changes, and sweating.  The Veteran 
reported that his symptoms had increased since the war in 
Iraq began, that he felt overwhelmed, and that he was unable 
to watch television.  The Veteran reported that since his in-
service combat experiences, he has become more withdrawn.  

The Veteran reported that he had worked at a VA Medical 
Center (VAMC) as a Health Care Technician for 25 years, until 
the time of his retirement.  The Veteran reported some 
difficulties with memory and concentration, and the examiner 
noted that such were likely associated with PTSD.  The 
Veteran reported that he had been married since 1971 and that 
he had good support from his wife and two sons.  The Veteran 
reported that his short temper and moodiness disturbed his 
family.  The Veteran reported that he was active in his 
church and did volunteer work on his own schedule.  The 
Veteran reported that he particularly enjoyed serving meals 
to seniors.  The Veteran denied the use of alcohol or drugs. 

Mental status examination in January 2006 revealed that the 
Veteran presented dressed above the usual standard.  The 
Veteran presented without full psychomotor retardation, but 
exhibited some slowing and nervous movements in his fingers 
and hands.  The Veteran demonstrated unremarkable speech and 
was fully oriented and rational, without psychotic symptoms.  
The Veteran communicated effectively and demonstrated good 
insight and judgment.  The Veteran demonstrated a chronically 
depressed mood, anxiety, and a constricted affect.  The 
Veteran denied recent suicidal thoughts.  The Veteran was 
assigned a GAF score of 52, and the examiner noted that such 
represented the Veteran's serious sleep disturbance and 
moderate impairment in social and productive functioning.  
VA treatment records dated in February 2006, in preparation 
for temporary in-patient care for PTSD, the Veteran underwent 
a history and physical examination.  Mental status 
examination at that time revealed that the Veteran was well-
dressed and groomed, and presented with normal psychomotor 
activity, mood, affect, and speech, and good abstraction, 
insight, and judgment.  The Veteran presented with normal 
thought processes and content, without involuntary movements, 
hallucinations, or suicidal ideation.  The examiner noted the 
Veteran's social isolation and sleep disturbance, to include 
nightmares, and assigned the Veteran a GAF score of 50.  

VA treatment records dated in May 2006 indicate that the 
Veteran reported that he had been dealing with the in-service 
losses he experienced better than ever before, however; he 
also emphasized the gradual nature of his progress.  The 
Veteran was assigned a GAF score of 48.  

VA treatment records dated in March 2008 indicate that the 
Veteran reported current stress related to a real estate 
issue.  The examiner noted that the Veteran was dealing with 
his stress in an appropriate manner and his distress was 
consonant with the situation.  VA treatment records dated in 
September 2008 indicate that the Veteran discussed, among 
other topics, his experiences as a caregiver for sick family 
members, and was assigned a GAF score of 65.

On VA psychiatric evaluation in December 2008, the Veteran 
reported that his PTSD symptoms seemed to fluctuate 
throughout the year, associated with anniversaries and events 
related to his service in the Republic of Vietnam.  The 
Veteran reported that he was more "shut-in" during the 
wintertime and his symptoms decreased due to inactivity.  The 
Veteran reported that his PTSD symptoms included intrusive 
recollections and recurrent nightmares.  The Veteran reported 
that he avoided conversations about trauma, and avoided 
watching television due to war news and violence.  The 
Veteran reported that he experienced insomnia, irritability, 
poor concentration, hypervigilance, and exaggerated startle 
response.  The Veteran denied a history of hallucinations, 
panic attacks, suicidal or homicidal ideation, or paranoia.  
The Veteran reported that he was incarcerated briefly in 
April 2008, but that no charges were filed.  The Veteran 
reported that he had some "confrontations" about things 
like dress and music.  The Veteran reported that his mood was 
moderate, his energy average, and his appetite fair.  

The Veteran reported that his current wife was his first 
wife, and that she was his "backbone".  The Veteran 
reported that he had a close relationship with his family, 
and that he had a few friends.  The Veteran reported that he 
occasionally went to church.  The Veteran reported that his 
daily activities included volunteering with the Red Cross and 
at church, doing household projects, watching television, and 
playing golf in his backyard.  The Veteran reported that he 
was able to drive, shop, and do chores.  

Mental status examination in December 2008 revealed that the 
Veteran presented with a normal general appearance.  The 
Veteran demonstrated a clear sensorium, cooperation, intact 
communication, well-maintained eye contact, linear thought 
processes, and unremarkable thought content.  The Veteran 
demonstrated normal speech, behavior, psychomotor activity, 
mood, affect, memory, insight, and judgment.  The Veteran 
presented without evidence of suicidal or homicidal ideation.  
The examiner noted that the results of the Veteran's 
cognitive screening were within normal limits. 

In December 2008, the VA examiner reported that the Veteran 
experienced daily moderate symptoms of PTSD.  The Veteran was 
assigned a GAF score of 60.  The examiner opined that the 
Veteran demonstrated moderate impairment in industrial 
functioning, affected mostly by difficulty in concentration, 
which was the main factor in retirement.  The examiner 
reported that the Veteran's poor concentration impaired his 
ability to focus for extended periods of time, and that he 
also had difficulty retaining information.  The examiner 
opined that the Veteran demonstrated mild impairment in 
social functioning, and that he avoided crowds and 
constrained social interactions.  

In response to the Board's May 2008 remand, the examiner 
commented upon the nature of the Veteran's PTSD and GAF 
scores assigned during the appellate period.  The examiner 
opined that the Veteran's PTSD has gradually improved since 
September 2005.  The examiner noted that the GAF score 
provided at the time of the December 2008 VA psychiatric 
evaluation, 60, was lower than recent GAF scores of record.  
The examiner opined that such was related to the difference 
in the purpose of a clinical endeavor as opposed to a fair 
and impartial examination.  The examiner opined that the 
present evaluation focused on industrial impairment.  The 
examiner reported that changes in the Veteran's GAF scores 
represent the general PTSD picture, are consistent with the 
time of the year and anniversaries or events related to his 
service, and do not represent long-term trends.  The examiner 
reported that the difference in the Veteran's GAF scores was 
not very large, and that his PTSD had not fluctuated in 
severity as much as it had gradually improved since September 
2005.  

The Board notes that the Veteran was assigned GAF scores, 
without comment as to his PTSD symptoms, as follows:  55 in 
October 2004; 60 in February 2005; 58 in November 2005; 58 in 
December 2005; 58 in February 2006; 55 in May 2006; 55 in 
July 2006; 60 in November 2006; 60 in January 2007; and 65 in 
April 2007, May 2007, July 2007, September 2007, November 
2007, May 2008, and July 2008.

As discussed above, a 50 percent rating is warranted for 
symptomatology of PTSD under DC 9411 where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

In this case, the Veteran has not exhibited a flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impaired judgment, or 
impaired abstract thinking, or difficulty in establishing and 
maintaining effective social relationships.  The only 
symptoms provided by the diagnostic criteria for a 50 percent 
disability rating that the Veteran has exhibited during the 
appellate period are impairment of short-and long-term memory 
and disturbances of motivation and mood.  Significantly, in 
December 2008 the VA examiner, subsequent to a review of the 
Veteran's claims file containing evidence of on-going 
treatment and GAF scores for PTSD, opined that the Veteran's 
PTSD had gradually improved since September 29, 2005, when 
service connection became effective.

The Board notes the Veteran reported that he had been married 
to one woman for many years, had a good relationship with his 
children, had a few friends, and had acted as a caretaker for 
family members.  The Veteran also reported that he, at times, 
had volunteered with the Red Cross and occasionally attended 
church services.  The evidence of record also demonstrates 
that the Veteran has been an active member in group therapy.  
Thus, while the Veteran has reported isolation and 
irritability, he has not described any difficulty in 
establishing and maintaining effective work and social 
relationships, nor has such difficulty been noted during 
instances of treatment or VA psychiatric evaluation.

As to the Veteran's GAF scores, during the appellate period 
he has been assigned GAF scores ranging from 48 to 65.  Thus, 
the Veteran has demonstrated symptoms, as determined by GAF 
scores, ranging from serious to mild.  The Board notes, 
however, that upon the two occasions of treatment wherein the 
Veteran was assigned a GAF score representing serious 
symptoms, there is no clinical evidence of such serious 
symptoms.  At the time of such treatment, there is no 
evidence that the Veteran demonstrated any cognitive 
abnormalities, or suicidal ideation, severe obsessional 
rituals, or serious impairment in social or occupational 
functioning.  

While the Veteran may have experienced exacerbations of his 
PTSD symptoms, including sleep impairment, irritability, 
depression, and decreased concentration, his symptoms could 
not be evaluated and determined to be more than moderate.  
Thus, while the Board has considered the medical evidence of 
record as well as the Veteran's own statement, the Veteran's 
PTSD as a whole does not more nearly approximate PSTD 
warranting a 50 percent disability rating.

In any event, the emphasis in psychiatric ratings is not 
solely on social impairment, but rather includes an 
evaluation of how the mental disorder interferes with the 
ability to work.  38 C.F.R. § 4.126 (2009).  Here, while the 
Veteran has reported that he had difficulties with 
concentration before his retirement after a long career, 
there is no indication that the Veteran's psychiatric 
disability overall interfered with his ability to work beyond 
that contemplated by the 30 percent rating criteria.

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, as 
required for a 30 percent rating.  The Board finds that the 
overall level of symptomatology of the Veteran's PTSD, since 
September 29, 2005, when service connection became effective, 
exclusive of March 13, 2006, through April 30, 2006, does not 
more nearly approximate the criteria required for a 
disability rating in excess of 30 percent.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since September 29, 
2005, when service connection became effective, exclusive of 
March 13, 2006, through April 30, 2006, the Veteran's PTSD 
does not warrant a disability rating in excess of 30 percent.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU was not expressly raised by the 
Veteran or reasonably raised by the record.  In this regard, 
the Board notes that the Veteran retired after a long career.  
While the Veteran reported that concentration difficulties 
were the main factor in his retirement, on VA psychiatric 
evaluations in January 2006 and December 2008, he 
demonstrated only moderate impairment in industrial 
functioning.  The Veteran has not asserted, and no treatment 
provider has opined, that his service-connected PTSD renders 
him unemployable.  

Moreover, insofar as the Veteran's PTSD interferes with his 
employability, the Board finds that such is contemplated by 
his assigned evaluations under the rating schedule.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In addition, the Board 
observes that the Veteran does not meet the threshold 
schedular criteria for TDIU.  Therefore, as the Board has 
determined that a claim for TDIU has not been raised by the 
Veteran or the evidence of record, a higher rating for the 
Veteran's PTSD may only be awarded on an extra-schedular 
basis.

An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2009).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under    § 3.321 is a three-step inquiry.  
First, it must be determined whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  In this regard, the Court indicated that 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with employment" 
and "frequent periods of hospitalization."  Third, when an 
analysis of the first two steps reveals that the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's PSTD with the established 
criteria found in the rating schedule.  As discussed in 
detail previously, the Veteran's PTSD symptomatology is fully 
addressed by the rating criteria under which such disability 
is rated.  There are no additional symptoms of the Veteran's 
PTSD that are not addressed by the rating schedule. 
Therefore, the Board finds that rating criteria reasonably 
describes the Veteran's disability level and symptomatology 
for his PSTD.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  

Therefore, the Board finds that there are no attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).













(CONTINUED ON THE NEXT PAGE)
The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and the Veteran's claim must be denied.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 30 percent for PTSD 
beginning on September 29, 2005, exclusive of March 13, 2006, 
through April 30, 2006, when a temporary total disability 
rating was assigned, and to a disability rating in excess of 
30 percent thereafter, is denied



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


